Citation Nr: 0716266	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1959 to February 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
denied service connection for a lung disorder.  The veteran 
provided testimony at a personal hearing at the RO in 
September 2004.  


FINDINGS OF FACT

The veteran does not suffer from a chronic lung condition 
which is related to active service.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  While the veteran's 
representative argued that remand was required to request 
records from Boston City Hospital, the Board notes that the 
veteran testified that he contacted that facility and was 
told that any records of treatment had been destroyed.  Thus, 
any effort to obtain these records would be futile.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's service medical records show treatment for lung 
complaints.  A December 1959 consultation report noted that 
the veteran apparently had pneumonia several days earlier and 
was treated with medication including Procaine Penicillin.  
It was noted that the veteran had a residual productive cough 
and pleuritic pain and that X-rays showed minimal right lower 
lobe pneumonitis.  The diagnosis was pneumonia, not elsewhere 
classified.  A December 1959 admission note related an 
impression of bronchitis and right lower lobe pneumonitis.  A 
December 1959 hospital history report indicated an initial 
impression of right lower lobe pneumonitis, probably residual 
pneumonia.  A December 1959 hospital narrative summary noted 
an assessment of pneumonia, not elsewhere classified, right 
lower lobe, cause unknown, did not exist prior to enlistment.  
The report indicated that the veteran was home for his 
Christmas leave with a history of an upper respiratory 
infection that was treated with Penicillin.  It was noted 
that he had continued to feel somewhat run down for the past 
several days and that he had noted sharp pleuritic type right 
posterior chest pain.  The veteran also indicated that he had 
a sore throat, a cough productive of considerable sputum, and 
that he had a slight fever.  The hospital narrative summary 
indicated that the diagnosis was changed to streptococci sore 
throat by reason of error.  

A January 1960 treatment entry noted that the veteran was 
seen with complaints of a cough and chest pain in his right 
chest.  The impression was rhonchi, rales, right lower lobe.  
A January 1960 chest X-ray report indicated that no 
significant abnormality was noted.  The January 1962 
objective separation examination report included a notation 
that the veteran's lungs and chest were normal.  

Post-service private and VA treatment records show treatment 
for complaints of lung problems.  A chest x-ray in June 1995 
noted clear lungs.  The impression was normal chest.  A 
November 1995 private treatment entry from Massachusetts 
General Hospital noted that the veteran had a cough and 
episodes of lightheadedness.  A lung disorder was not 
diagnosed.  A February 1998 entry noted that the veteran was 
seen with a fever, sore throat, dry cough and general 
myalgias.  The assessment was viral syndrome, possibly 
influenza.  A September 2001 radiological report, as to the 
veteran's chest, indicated that his lung volumes were low and 
that his lungs were clear without evidence of consolidation 
or masses.  It was noted that there was subsegmental 
atelectasis in the left lower lobe and no evidence of pleural 
fluid collection or pneumothorax.  

A February 2004 examination for the VA (performed by QTC 
Medical Services) noted that the veteran reported that he had 
been suffering from lung disease and that the condition had 
existed since 1959.  The veteran reported that he would 
contract infections from his respiratory condition that would 
require him to use antibiotics periodically two times per 
year each time lasting for two weeks.  It was noted that the 
veteran reported requiring inhalation of anti-inflammatory 
medication and a bronchodilator by inhalation daily for his 
respiratory condition.  Pulmonary function studies were 
normal and lungs were clear on x-ray.  As to a diagnosis, the 
examiner stated that in reference to the veteran's claim for 
a lung condition, there was no diagnosis because there was no 
pathology to render a diagnosis.  

The veteran underwent a VA respiratory examination in April 
2004.  The veteran reported that he had a pneumothorax in 
service in 1959 and that he was hospitalized for a ten-day 
period.  It was noted that it was not certain whether a chest 
tube was put in.  The veteran stated that following the 
pneumothorax, he was hospitalized twice for pneumonia during 
service.  He indicated that for the past twenty years, he had 
suffered shortness of breath with a chronic cough.  The 
impression was status post pneumothorax in the service with 
recurrent pneumonia; chronic cough and shortness of breath; 
gout; peripheral vascular disease; status post bilateral 
carotid endarterectomies and bilateral aortofemoral bypasses; 
hypertension; and hypercholesterolemia.  A February 2004 
computed tomography scan, as to the veteran's thorax related 
a conclusion that included clear lungs without focal 
consolidation, pulmonary nodule, interlobular septal 
thickening or bronchiectasis.  

Subsequent VA treatment entries show treatment by the 
respiratory clinic.  For example, a September 2004 entry 
noted that the veteran was tried on Serevent and Flovent for 
cough variant asthma.  It was noted that it was unclear how 
compliant he was and that he stated that they did not help.  
He was reported to have a past medical history of pneumonia 
in 1959 with possible pneumothorax from coughing heavily.  
The assessment noted that the veteran had a chronic cough of 
unclear etiology with no evidence of occult interstitial lung 
disease or intrathoracic mass.  It was noted that there was 
no response to bronchodilators.  It was suspected that he had 
reflux because of wheezing when he lies down and voice 
hoarseness.  A December 2004 entry noted an assessment that 
included chronic cough possibly secondary to gastroesophageal 
reflux disease per pulmonary notes.  Ear, nose, and throat 
consult in December 2004 revealed gastroesophageal reflux 
disease by laryngoscope.

Upon consideration of the record, the Board finds that 
preponderance of the evidence is against the claim.  While 
the veteran did suffer from pneumonia in service, the service 
medical records reveal no findings that he suffered a 
pneumothorax or a chronic residual lung condition.  No 
subsequent treatment was noted in service and separation 
examination was normal.  .  Moreover, his respiratory 
condition was normal on separation examination.  The February 
2004 examiner found no diagnosed lung condition.  While the 
April 2004 examiner diagnosed status post pneumothorax in 
service with recurrent pneumonia, such is clearly based on 
the history provided by the veteran and is not supported by 
the service medical records or other records.  Moreover, lung 
fields were clear and there were no wheezes, rales or 
rhonchi.  CT scan of the thorax showed clear lungs without 
focal consolidation, pulmonary nodule, interlobular septal 
thickening or bronchiectasis.  VA pulmonary clinic records 
note they reviewed the CT scan.  Despite noting his history 
of pneumonia in service, and questioning the pneumothorax 
history, the pulmonary clinic physician diagnosed only 
chronic cough of unclear etiology.  The physician felt the 
veteran's complaints were related to reflux.  A subsequent 
laryngoscope confirmed gastroesophageal reflux disease.

In this case, the preponderance of the evidence fails to show 
that the veteran currently suffers from a chronic lung 
disorder.  The veteran's complaints primarily consist of a 
cough and occasional wheezing when lying down, which are 
believed to be the result of reflux disease.  Objective 
testing have failed to reveal a chronic lung disorder, and 
neither the February 2004 examiner nor the VA pulmonary 
clinic physician have diagnosed the veteran with a chronic 
lung disorder, nor did either physician link a chronic lung 
disorder with the pneumonia in service.  While the April 2004 
examiner provided a diagnosis of status post pneumothorax in 
service, such is inconsistent with the service medical 
records and that diagnosis is entitled to no probative 
weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a chronic lung disorder, and the claim must be 
denied.


ORDER

Entitlement to service connection for a chronic lung disorder 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


